                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF OHIO

      IN THE MATTER OF THE                      *    Case No. 3:20 CV 1464-JZ
      COMPLAINT OF STANLEY P.                   *
      ZUPAN FOR EXONERATION                     *    JUDGE JACK ZOUHARY
      FROM, OR LIMITATION OF,                   *
      LIABILITY                                 *
                                                *
                                                *
                                                *
                                                *
                                                *

                           ORDER APPROVING PETITIONER'S
                    AD INTERIM STIPULATION AND RESTRAINING SUITS

       On application of Petitioner, Stanly P. Zupan, pursuant to the provisions of Supplemental Rule F

of the Federal Rules of Civil Procedure, and on reading Petitioner's Proposed Ad Interim Stipulation for

Value in the amount of $8,100.00, plus interest and costs, having filed with this Court a letter of

Undertaking securing the value of a 1989 Bayliner Marine Corp Ciera Series 2855 Sunbridge boat,

Identification Number BP1B36CDB989 (the “SUNBRIDGE”), and requesting due appraisal of the value

of the SUNBRIDGE, and requesting that, pending such appraisal, said Ad Interim Stipulation and Letter

of Undertaking shall stand as security in this proceeding.

       IT IS HEREBY ORDERED that said Ad Interim Stipulation and security be, and the same hereby

is APPROVED; and

       IT IS FURTHER ORDERED that the prosecution and/or institution of any suits, actions, or legal

proceedings of any nature or description whatsoever in any court whatsoever, against Petitioner, his

agents, servants, or employees, arising out of or connected with the casualty which occurred on July 8,

2017, in the Marblehead area of Lake Erie, Ottawa County, Ohio, are, except in this proceeding, hereby

stayed and restrained until the hearing and determination of this proceeding, and
       IT IS FURTHER ORDERED that the execution and filing of said Ad Interim Stipulation shall

be without prejudice to the due appraisal of the vessel under Order of this Court and that any party may

apply to have the amount of said stipulation increased or decreased as the Court may direct; and

       IT IS FURTHER ORDERED that service of a certified copy of this Order may be made in the

usual manner on person or persons to be restrained, or their respective representatives.



               Toledo, Ohio this _______day of _______________, 2020.



                                             __________________________________
                                             UNITED STATES DISTRICT JUDGE
